UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2259


MARY ROSLYN MIXON,

                Plaintiff - Appellant,

          v.

CHARLOTTE MECKLENBURG SCHOOLS,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:11-cv-00228-MOC-DSC)


Submitted:   May 24, 2012                         Decided:   May 30, 2012


Before MOTZ and      DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Roslyn Mixon, Appellant Pro Se.  Mary H. Crosby, Stacy
Kaplan Wood, PARKER, POE, ADAMS & BERNSTEIN, LLP, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mary Roslyn Mixon appeals the district court’s order

adopting       the   magistrate   judge’s     report     and    recommendation,

granting the Defendant’s Fed. R. Civ. P. 12(b)(6) motion and

dismissing her employment discrimination suit.                 We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for     the    reasons   stated   by   the   district     court.         Mixon   v.

Charlotte Mecklenburg Schs., No. 3:11-cv-00228-MOC-DSC (W.D.N.C.

Oct. 26, 2011).           We dispense with oral argument because the

facts    and    legal    contentions   are   adequately    presented       in    the

materials      before    the   court   and   argument    would     not    aid    the

decisional process.



                                                                          AFFIRMED




                                        2